DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application 16/600,697 in response to applicant’s filing of a (R)equest for (C)ontinued (E)xamination on 07/26/2022.  This application was originally filed on 10/14/2019 and claims priority to Japanese Foreign Application JP 2018-231825, filed on 12/11/2018.      
Claims 1-12 are now pending and have been examined.


Allowable Subject Matter
Claims 1-12 have been cancelled by the applicant.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a device and method for rewarding a driver for eco-friendly driving behaviors.  A terminal in a leased vehicle transfers acceleration information, braking information, vehicle speed information, and travel distance information from the leased vehicle to a server.  A safe driving score is then calculated based on safe driving points corresponding to a degree of safe driving of the user based on the user driving behavior information.  The safe driving points are decreased based on a number of times rapid acceleration increases, sudden braking increases, or a number of times the vehicle goes over the speed limit.  An eco-driving score is calculates based on the eco-driving points increasing due to an appropriate acceleration work increase, an appropriate brake increase during a stop, a decrease in unnecessary acceleration or deceleration during steady travel, and as a stop-start period extends.  Points are added to the eco-score based on a ranking of a user among a plurality of users, a service score is calculated, and reward points are given based on the safe driving score, an eco-driving score, and a service score.    
The closest prior art, Abboud, et al., Pre-Grant Publication No. 2013/0090821 A1, teaches transmitting user behavior information from a vehicle to a server, calculating a safe driving score based on such as speed limit compliance, lane changes, and other such maneuvers.  An efficiency score is calculated based on fuel efficiency.  The user is shown their ranking.  A service score is calculated based on maintenance of the vehicle.  Reward points are given based on the three scores.  Abboud does not teach a degree of eco-driving leading to an eco-driving score or adding points to a user based upon their ranking.  Basir, Pre-Grant Publication No. 2015/0081404 A1 teaches an eco-driving score based on eco-driving behaviors.  Hughes, et al., Pre-Grant Publication No. 2009/0186689 A1 teaches awarding the user driving points based on their ranking among a plurality of users.  ACote, et al., Patent No. 10,013,697 B1, Purgatorio, et al., Patent No. 10,915,964 B1, Vandikas, et al., Pre-Grant Publication No. 2017/0193819 A1, and Jones, Pre-Grant Publication No. 2014/0358356 A1 all teach various aspects of the independent and dependent claims.  However, the extensive and very specific amendments brought in after the filing of the RCE resulted in the examiner needing at least a 5-6 reference rejection to fully meet the limitations and overcome the prior art, and the examiner determined that even if all the elements of the claims were found in prior art references in conjunction with some findings of obviousness based on the current references for some limitations, the number of references and motivation to combine would be well beyond what could be considered a reasonable rejection.    
Per Step 1 of the analysis, Independent claim 9 complies with 35 U.S.C. 101.  The claims are directed to a method, or process, which is a statutory category for patentability.  Claim 10 is directed to a system comprising a vehicle and a server comprising one or more processors and one or more memories.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  Claim 10 is directed to a device comprising a terminal and one or more processors.  Therefore the device is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  
Further, in Step 2A, Prong 1 of the analysis the examiner could not identify an abstract idea in the claims.  The claims include a terminal in a vehicle collecting vehicle information form a leased vehicle that includes such as speed and braking information and then transmitting it to a server, at which the information is used to calculate scores and give rewards.  While the calculation and giving of rewards based on received information could be considered a mental process, collection of vehicle data of the type claimed could not be performed as a mental process and does not seem to simply automate what is often done as an abstract idea, mental process, organization of human activity, etc.  Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682